COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00425-CR


EX PARTE HIEP DUC NGO




                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NO. C-371-010869-0929149-C

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Hiep Duc Ngo attempts to appeal from the trial court’s order

recommending dismissal of his third state postconviction application for writ of

habeas corpus.2 Because we do not have subject matter jurisdiction, we dismiss

this appeal.


      1
       See Tex. R. App. P. 47.4.
      2
      Ngo has also previously filed a federal application for writ of habeas
corpus, which was denied. See Ngo v. Holland, No. 4:13-CV-138-Y, 2013 WL
6284057, at *1–3 (N.D. Tex. Dec. 4, 2013).
      A jury convicted Ngo of murder, and the trial court sentenced him to life

imprisonment. See Ngo v. State, No. 2-08-421-CR, 2009 WL 1996289, at *1, *2

(Tex. App.—Fort Worth Jul. 9, 2009, pet. ref’d) (mem. op., not designated for

publication). Ngo appealed to this court, and we affirmed his conviction, which

became final after the court of criminal appeals refused his petition for review. Id.

Ngo subsequently filed two postconviction applications for writ of habeas corpus,

and both were denied. On September 12, 2016, Ngo filed another postconviction

application for writ of habeas corpus in the trial court, and on October 13, 2016,

the trial court made a finding that Ngo’s application did not meet the

requirements for consideration as a subsequent application for writ of habeas

corpus and entered an order recommending the application be dismissed. See

Tex. Code Crim. Proc. Ann. art. 11.07, § 4 (West 2015). Ngo attempts to appeal

from this order.

      This court has no jurisdiction over postconviction applications for writs of

habeas corpus in felony cases. See id. art. 11.07; Bd. of Pardons & Paroles ex

rel Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim.

App. 1995) (orig. proceeding) (stating that “[j]urisdiction to grant post conviction

habeas corpus relief on a final felony conviction rests exclusively with” the court

of criminal appeals); Nowlin v. State, No. 02-15-00026-CR, 2015 WL 1743384, at

*1 (Tex. App.—Fort Worth Apr. 16, 2015, no pet.) (mem. op., not designated for

publication) (dismissing appeal of trial court’s denial of subsequent writ

application for want of jurisdiction). We notified Ngo that we lack jurisdiction over


                                         2
this appeal and warned him that we could dismiss this appeal for want of

jurisdiction unless we received a response showing grounds for continuing it by

November 21, 2016. See Tex. R. App. P. 44.3. We have received no response

showing grounds for continuing this appeal. We therefore dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                     /s/ Lee Gabriel

                                                     LEE GABRIEL
                                                     JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2016




                                         3